Determination of respondent Police Commissioner dated May 19, 1995, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lewis Friedman, J.], entered October 25, 1995), unanimously dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner had telephone conversations with a police informant who said he was interested in purchasing drugs from petitioner’s wife, and that petitioner gave this message to his wife, who later sold drugs to the informant in petitioner’s home. Petitioner admits the second charge that he failed to file an Intelligence Report of his conversation with the informant, and the sum of these facts proves the third charge of wrongfully associating with an individual likely to engage in criminal activity, a drug purchase. The penalty of dismissal does not shock our sense of fairness. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.